In an accounting proceeding, the objectant appeals from so much of an order of the Surrogate’s Court, Kings County (Feinberg, S.), dated April 26, 2000, as denied that branch of her motion which was to compel compliance with certain document requests and vacated those requests as overly broad, and denied, in part, that branch of her motion which was to compel the depositions of the executor and his attorney by limiting the scope of such depositions, and denied that branch of her motion which was to amend her objections to a second supplemental accounting dated May 10, 1995.
Ordered that the order is modified by (1) deleting the provision thereof denying that branch of the motion which was to compel compliance with certain document requests and substituting therefor a provision granting that branch of the motion, and (2) deleting the provision thereof denying, in part, that branch of the motion which was to compel the depositions of the executor and his attorney and substituting therefor a provision granting that branch of the motion; as so modified, the order is affirmed insofar as appealed from, with costs to the objectant payable by the estate.
*413In pursuing her objections to a second supplemental accounting dated May 10, 1995, the objectant is entitled to disclosure concerning documents and events occurring prior to that accounting (see, Matter of Ehmer, 272 AD2d 540; Matter of Winston, 238 AD2d 345; CPLR 3101). However, the objectant’s request to amend her objections to the second supplemental accounting to interpose new and additional objections to prior accountings was properly denied. The objectant litigated her objections to those prior accountings, and the determination of those objections by the Surrogate was reduced to a decree that, on appeal, was modified by this Court (see, Matter of Zahoudanis, 205 AD2d 547). Ritter, J. P., Krausman, Goldstein and S. Miller, JJ., concur.